Claims 1-15 are pending in the application.  Claims 4, 5, 7, 8, 11, 13, and 14 have been withdrawn as directed to a non-elected invention.  Accordingly, claims 1-3, 6, 9,10, 12 and 15 are under consideration.  
All the rejections are maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 9,10, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Parkard, 752 F .3d at 1310.”
“If the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C 112, second paragraph is appropriate.” (MPEP 2173.02, I).  

In view of Applicant’s disclosure, the coated flexible open-cell polyurethane foam structure requires a plurality of gaps exposing the polyurethane foam between the edges of the heat conductive material for breathable openings (table 4 and figures 1-3).  Nowhere does the specification of the claimed invention disclose the coated flexible open-cell polyurethane foam structure having a single gap exposing the polyurethane foam between the edges of the heat conductive material.    
Since the “one or more gaps” could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite.   Appropriate correction is required. 
	
	
	 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1-3, 6, 9,10, and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pearce et al. (US 2012/0244312).  
Pearce discloses a breathable element comprising a foam layer and a gel layer disposed on a surface of the foam layer (figures 2A and 2B).  The foam layer is a flexible open cell material (paragraph 41).  In particular, the foam layer is a viscoelastic polyurethane foam (paragraph 68).  The gel layer includes a thermoplastic elastomer gel, a phase change material (PCM) and metal particles (paragraph 38).  The gel layer is in the form of a series of parallel strips having a width of 25.4 mm with a gap between the strips of 3.2 mm (paragraphs 45, 49; and figures 2A and 2B).  Pearce teaches that dimensions of the gaps are selected for their effect on cushioning, breathability, mass, material cost, ease of manufacturing (paragraph 47). 
In the paragraph 48, Pearce teaches that “the breathable gap includes a continuous network of passages, such that when a cushioned object covers substantially all the gel segments, there remains at least one passageway between any two points within the breathable gap between gel segments.”  
As shown in examples 4-7, a cushioning element 10, 20, 30 including gel segments 12 is bonded to the top surface of the mattress core.  In particular, the cushioning element 20 comprising parallel gel strips 20 can be applied over the 
For the mattress having a width of 1520 mm, the cushioning element 20 would have a series of 53 parallel gel strips in the width direction uniformly covering the foam layer of the mattress with a gap between two gel strips of 3.2 mm wherein each gel strip has a width of 25.4 mm. 
1520/(25.4+ 3.2)= 53 gaps
The surface area of the gel strips: 25.4 x 53/1520 = 89%
The surface area of the gaps: 100%-89% = 11%
Gap width = 3.2 mm ≤ -0.196 x 89 +20.6 or 3.2 mm ≤ 3.2 mm
The mattress comprises 53 parallel gel strips in the width direction uniformly covering 89% of the surface area of the foam layer with a gap between two gel strips of 3.2 mm where the gaps occupy 11% of the surface area of the foam layer.  
For the mattress having a length of 2030 mm, the cushioning element 20 would have a series of 70 parallel gel strips in the length direction uniformly covering the foam layer of the mattress with a gap between two gel strips of 3.2 mm wherein each gel strip has a width of 25.4 mm. 
2030/(25.4+ 3.2)= 70 gaps
The surface area of the gel strips: 25.4 x 70/2030 = 88%
The surface area of the gaps: 100%-88% = 12%
Gap width = 3.2 mm ≤ -0.196 x 88 +20.6 or 3.2 mm < 3.4 mm

As to claims 2 and 3, the PCM is encapsulated in a microsphere (paragraph 38). A latent heat of transition of 80 to 300 joules per gram of the PCM microsphere would be inherently present as like material has like property.  
As to claim 6, the gel strip has a thickness of 1.3 to 76 mm overlapping the claimed range (paragraph 46).  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the thickness of the gel strip in the range instantly claimed motivated by the desire to provide cushioning properties.   This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

As to claim 15, the foam layer is a viscoelastic polyurethane foam (paragraph 68).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pearce as applied to claim 1 above, and further in view of US 2007/0246157 to Mason et al. (Mason)
Pearce discloses the top surfaces of each gel segment are coplanar and above the surface of the foam layer (paragraph 51 and figure 2B).  
Pearce does not explicitly the top surfaces of each gel segment are coplanar with the top surface of the foam layer.  
Mason, however, discloses a mattress comprising a gel layer and a support foam layer comprising a surface having a plurality of cavities for receiving the gel material (abstract, figures 2 and 3).  The gel material completely fills the cavities of the foam layer (paragraph 92).  The gel layer is in the form of a plurality of gel segments wherein the gel segments are coplanar with the foam layer.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the gel segment having the surface that is coplanar with the surface of the foam layer because the surface of the gel segment above or on the level with the surface of the foam layer have been shown in the art to be recognized equivalent arrangements of the gel .  

Response to Arguments
Applicant alleges that the Examiner’s calculation is improper regarding to the number of the gaps, and covering percentages of the gaps and gel strips because nothing in example 4 and paragraph 68 disclose or suggest the cushioning element comprising parallel gel strips.  The examiner respectfully disagrees. 
The examiner directs Applicant’s attention to examples 4-7 where a cushioning element 10, 20, 30 including gel segments 12 is bonded to the top surface of the mattress core.  In other words, the cushioning element comprising a series of parallel gel strips can be applied over the surface of the foam layer of the queen-size mattress.  Paragraph 68 is not relied upon to teach a cushioning element comprising a series of parallel gel strips provided on the foam layer, but dimensions of a queen-size mattress of 1520 mm x 2030 mm x 250 mm.
For the mattress having a width of 1520 mm, the cushioning element 20 would have a series of 53 parallel gel strips in the width direction uniformly covering the foam layer of the mattress with a gap between two gel strips of 3.2 mm wherein each gel strip has a width of 25.4 mm. 
1520/(25.4+ 3.2)= 53 gaps
The surface area of the gel strips: 25.4 x 53/1520 = 89%
The surface area of the gaps: 100%-89% = 11%

The mattress comprises 53 parallel gel strips in the width direction uniformly covering 89% of the surface area of the foam layer with a gap between two gel strips of 3.2 mm where the gaps occupy 11% of the surface area of the foam layer.  
For the mattress having a length of 2030 mm, the cushioning element 20 would have a series of 70 parallel gel strips in the length direction uniformly covering the foam layer of the mattress with a gap between two gel strips of 3.2 mm wherein each gel strip has a width of 25.4 mm. 
2030/(25.4+ 3.2)= 70 gaps
The surface area of the gel strips: 25.4 x 70/2030 = 88%
The surface area of the gaps: 100%-88% = 12%
Gap width = 3.2 mm ≤ -0.196 x 88 +20.6 or 3.2 mm < 3.4 mm
The mattress comprises 70 parallel gel strips in the length direction uniformly covering 88% of the surface area of the foam layer with a gap between two gel strips of 3.2 mm where the gaps occupy 12% of the surface area of the foam layer.  
As the covering percentages of the gel segments and the gaps between the adjacent gel segments as well as the gap widths according to formula I are within the claimed ranges, the unexpected results of improved cooling performance alleged by Applicant are completely irrelevant to the finding of anticipation.   
Applicant also states that a thickness of 3.2 mm of the aluminum template in example 4 is not the same as the gap width of 3.2 mm as asserted by Examiner.  The examiner respectfully disagrees. 

Accordingly, the rejections over Pearce and in combination with Mason are maintained. 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hai Vo/
Primary Examiner
Art Unit 1788